           Case 3:19-cv-00090-JM Document 42 Filed 04/17/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  NORTHERN DIVISION

MEREDITH FLYING SERVICE, LLC.                                                 PLAINTIFF

v.                                 NO. 3:19-cv-00090-JM

OLD REPUBLIC INSURANCE CO., et al.                                        DEFENDANTS



                                                    ORDER

       The jury trial scheduled to begin May 4, 2020, is cancelled and this case is removed

from the trial docket.

       IT IS SO ORDERED this 17th day of April, 2020.




                                                  JAMES M. MOODY JR.
                                                  UNITED STATES DISTRICT JUDGE
